DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11152825. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of pending claim 8 is covered by the scope of claim 5 of the patent.
Election/Restrictions
Claims 5 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species shown in figures 13-14 disclosing embedded non-magnetic particles, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of figure 10 showing bar shaped nonmagnetic element between the two concavities with the two ends of the element limiting the motion of the element (this is clearly discussed in paragraph 56 directed to figure 10), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of figure 11 showing bar shaped nonmagnetic element, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of figure 12 showing a nonmagnetic element with at least one angled surface (see paragraph 62 of the specification), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6-8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber et al. (US 9621002) in view of Nakada (US 9024499).
In re claim 1, Schreiber, in figures 1-10, discloses a rotor for an electric machine comprising: a plurality of magnets (5); a core (3) comprised of stacked laminations that define pockets, between a hub portion and a pole portion, for receiving pairs of magnets, and that define a first concavity in the pole portion and a second concavity in the hub portion (see concavities shown in figure below), the first concavity and the second concavity disposed in a bridge region between magnets that comprise the pairs; a clip (6) disposed within the pockets and connecting the first concavity and the second concavity. A bonding material disposed in the pockets is not explicitly discussed. Nakada however, in figures 1-11, discloses that it is known in the art to provide bonding material in the pockets (21; see last two paragraphs of column 7 of the specification). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bonding material taught by Nakada in the device of Schreiber in order to further secure the clip and the magnets. 

    PNG
    media_image1.png
    382
    708
    media_image1.png
    Greyscale

In re claim 2, Schreiber discloses that at least one of the first concavity and the second concavity are oval-shaped (the second concavity meets this limitation).
In re claim 4, Schreiber, in figures 1-10, discloses that the clip is formed of a non-magnetic metal material (see last 2 lines of column 1 and lines 27-31 of column 3 of the specification).
In re claim 6, Nakada discloses that the bonding material is an epoxy (see last two paragraphs of column 7 of the specification; epoxy is a resin and is used interchangeably as terms in the art).
In re claim 7, Schreiber/Nakada discloses the clip but does not show a generally S-shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an S-shaped clip in the device of Schreiber/Nakada since it has been held that choosing a shape for a known structure a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The applicant and the prior art clearly shows in the figures that multiple different shapes of the clip can be used to achieve the desired result, thus clearly showing that the claimed shape is not significant. 
In re claim 8, Schreiber, in figures 1-10, discloses a rotor for an electric machine comprising: a plurality of magnets (5); a core (3) comprised of stacked laminations that define pockets, between a hub portion and a pole portion, for receiving pairs of magnets, and that define an opening in a bridge region between magnets that comprise the pairs; and at least one non-magnetic element (6) extending axially in the core. A bonding material disposed in the pockets is not explicitly discussed. Nakada however, in figures 1-11, discloses that it is known in the art to provide bonding material in the pockets (21; see last two paragraphs of column 7 of the specification). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the bonding material taught by Nakada in the device of Schreiber in order to further secure the clip and the magnets.
In re claims 12-13, Nakada discloses that the bonding material is a resin (see last two paragraphs of column 7 of the specification; epoxy is a resin and is used interchangeably as terms in the art).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837